989 F.2d 484
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Frank J. CAMOSCIO, Plaintiff, Appellant,v.COMMONWEALTH OF MASSACHUSETTS and the Board of Registrationin Podiatry, Defendants, Appellees.
No. 92-2386.
United States Court of Appeals,First Circuit.
March 23, 1993

Appeal from the United States District Court for the district of Massachusetts
Frank J. Camoscio on brief pro se.
Scott Harshbarger, Attorney General, and Beth D. Levi, Assistant Attorney General, on Memorandum in Support of the Motion for Summary Affirmance for appellees.
D.Mass.
AFFIRMED.
Before Torruella, Cyr and Boudin Circuit Judges.
Per Curiam.


1
We have reviewed the record in this case and are persuaded that this action, the appellant's third against the defendant Board of Registration in Podiatry, is frivolous, vexatious, and barred by res judicata, the Rooker doctrine, and the statute of limitations.   See Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923);  Street v. Vose, 936 F.2d 38 (1st Cir. 1991)(per curiam).  Accordingly, the appellees' motion for summary disposition is allowed and the judgment dismissing the instant complaint is affirmed.  We further affirm the district court's order enjoining the appellant from filing any further actions without either obtaining leave of court or the aid and signature of counsel.